Citation Nr: 1415207	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  07-09 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from March 1969 to March 1971, to include service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Roanoke, Virginia, which granted an initial increased rating of 50 percent for PTSD, effective from May 29, 2003.  In March 2011, the Board denied the claim for an initial evaluation in excess of 50 percent for the period from May 29, 2003 to July 1, 2009, and remanded the issue of entitlement to an evaluation in excess of 50 percent for the period from July 2, 2009. 

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2011, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the decision portion of the Board's March 2011 decision and remand.  That same month, the Court issued an Order vacating the decision portion of the March 2011 Board decision. 

In October 2012, the Appeals Management Center (AMC) increased the Veteran's evaluation for PTSD to 70 percent, with an effective date of April 29, 2011. 

In January 2013, the Board denied the claim for an increased initial evaluation for PTSD.  

In October 2010, a Board hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In January 2013, the Board denied the Veteran's claim for an increased rating.  In the "Introduction" to its decision, the Board stated:

In January 2012, the Veteran filed a claim (VA Form 21-8940) for a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), in the case, the RO in Roanoke, Virginia.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In its decision, the Board also stated, 

The Court of Appeals for Veterans Claims (CAVC) has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record shows that the Veteran has been employed full-time as an engineer from the beginning of the appeal period until his voluntary retirement in June 2011.  An August 2012 VA opinion indicates that he is employable. Thus, at this point, there is no cogent evidence of unemployability and it is inappropriate for the Board to take jurisdiction over a TDIU issue.  Id.   As previously noted, the Veteran filed a claim for TDIU in January 2012, this claim has not yet been adjudicated by the RO, and it has been referred to the RO for appropriate action. 

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court), to the extent that the Board had declined to take jurisdiction over the issue of entitlement to TDIU.  

In January 2014, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's January 2013 decision, to the extent that the Board declined to take jurisdiction over the issue of entitlement to TDIU.  That same month, the Court issued an Order vacating the Board's January 2013 decision, to the extent that it declined to take jurisdiction over the issue of entitlement to TDIU.  

The Joint Motion states that a remand is warranted because the Board referred, rather than remanded, the issue of entitlement to TDIU.  The Joint Motion shows that it was agreed that the Veteran had filed a claim for TDIU in January 2012, that this claim was "part and parcel" of the claim for an increased rating, that this claim had not been adjudicated by the agency of original jurisdiction, and that the correct disposition of the claim for TDIU was to remand it to the RO for adjudication.

The Board notes that in September 2013, prior to the January 2014 Joint Motion, the RO denied a claim for TDIU.  Nevertheless, additional evidence has been added to the claims file since the RO's decision, and under the circumstances, the claim will be handled in the manner directed by the Joint Motion.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to TDIU.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


